                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 CHARLES EDWARD HUTSELL,                        )
                                                )
       Plaintiff,                               )            No. 5:19-CV-187-REW
                                                )
 v.                                             )
                                                )
 HYDEE HAWKINS, et al.,                         )                 JUDGMENT
                                                )
       Defendants.                              )

                                     *** *** *** ***

      In accordance with its accompanying Opinion & Order, the Court ORDERS and

ADJUDGES as follows:

      1. The Court DISMISSES the Complaint in its entirety, without prejudice, and

         STRIKES this matter from its active docket.

      2. This is a final and appealable Judgment, and there is no just cause for delay.

         This the 17th day of June, 2019.
